9Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5-10, 27-34 and 37 are pending. 

Applicant’s election of Group I that read on (A) the CD79b binding domain comprising CDRs of SEQ ID NOs: 75, 76, 77, 78, 79 and 80 as the species of CD79b binding domain, (B) CD22 binding domain comprising CDRs 128, 129, 130, 125, 126 and 127 as the species of CD22 binding domain, in the reply filed on December 15, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 33 and 37 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1, 5-10, and 27-32, drawn to a particular multispecific molecule that read on (A) the CD79b binding domain comprising CDRs of SEQ ID NOs: 75, 76, 77, 78, 79 and 80 as the species of CD79b binding domain, (B) CD22 binding domain comprising CDRs 128, 129, 130, 125, 126 and 127 as the species of CD22 binding domain, are being acted upon in this Office Action.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 5, 2021, January 20, 2021, December 15, 2020, Oct 13, 2020, July 31, 2020, June 9, 2020, November 19, 2019, Oct 16, 2019, August 6, 2019 and July 16, 2019 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings were received on Oct 16, 2019.  These drawings are acceptable.

Specification
The substitute specification filed on Oct 16, 2019 has been entered. 
Applicants should amend the first line of the specification to update the relationship between the instant application and 15/326,501, filed January 16, 2017, which is now U.S. Pat No. 10,370,447.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
Claims 29-30 are objected to because of the following informality:  “A” should have been “The” for said dependent claims 29-30.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 contains the trademark/trade names “Duobody” and “DVD-Ig”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name “Duobody” and “DVD-Ig” are used to identify/describe the multispecific molecule and, accordingly, the identification/description is indefinite. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
Claim 28 encompasses any multispecific molecule comprising a binding domain specific to human antigen CD22 and a binding domain specific to human antigen CD79b, 
wherein the binding domain specific to human CD22 comprises:
3 heavy chain CDRs comprising SEQ ID NO: 98 for CDRH1. SEQ ID NO: 99 for CDRH2 and SEQ ID NO: 100 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 95 for CDRL1. SEQ ID NO: 96 for CDRL2 and SEQ ID NO: 97 for CDRL3; or
3 heavy chain CDRs comprising SEQ ID NO: 108 for CDRH1. SEQ ID NO: 109 for CDRH2 and SEQ ID NO: 110 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 105 for CDRL1. SEQ ID NO: 106 for CDRL2 and SEQ ID NO: 107 for CDRL3; or
3 heavy chain CDRs comprising SEQ ID NO: 118 for CDRH1. SEQ ID NO: 119 for CDRH2 and SEQ ID NO: 120 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 115 for CDRL1. SEQ ID NO: 116 for CDRL2 and SEQ ID NO: 117 for CDRL3; or
3 heavy chain CDRs comprising SEQ ID NO: 148 for CDRH1. SEQ ID NO: 149 for CDRH2 and SEQ ID NO: 150 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 145 for CDRL1. SEQ ID NO: 146 for CDRL2 and SEQ ID NO: 147 for CDRL3; and
wherein the binding domain specific to human antigen CD79 comprises:

heavy chain CDRs comprising SEQ ID NO: 88 for CDRH1. SEQ ID NO: 89 for CDRH2. and SEQ ID NO: 90 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 85 for CDRL1. SEQ ID NO: 86 for CDRL2 and SEQ ID NO: 87 for CDRL3 in which any one or more amino acids in any one or more CDRs have been substituted with another amino acid.
Claim 28 encompasses the multispecific molecule according to claim 28 wherein one or more cysteine residues have been substituted with another amino acid.
Claim 30 encompasses the multispecific molecule according to claim 28 wherein one or more aspartic acid isomerisation sites and/or asparagine deamidation sites and/or glycosylation sites has been removed by substituting any one or more amino acids in one or more CDRs.
The specification discloses multispecific molecule comprising  a binding domain specific to human antigen CD22 and a binding domain specific to human antigen CD79b as set forth in claim 1.
Regarding multispecific molecule in which any one or more amino acids in any one or more CDRs have been substituted with another amino acid (claim 28), the specification does not describe which one or more amino acids within any one or more CDRs of the heavy and light chain of CD22 binding domain and the CD79 binding domain to be substituted and still maintains antigens binding to human CD22 and human CD79b.  The specification does not describe the structure-identifying information about the claimed multispecific molecules, e.g., trispecific antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed multispecific molecules themselves.
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al 
Single amino changes either to a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.
In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen binding, see e.g., see entire document, including Table I.
As another example, Chen et al. (EMBO J., 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. 
As such, one of skill in the art cannot predict which substitutions in all CDRs of the human CD22 binding domain and the human CD79b binding domain has the claimed binding functions because one of skill in the art cannot ‘visualize or recognize’ the members of the genus.”  Thus, applicants were not in possession of the claimed invention as a whole at the time the application was filed.
Regarding one or more cysteine residues has been substituted with another amino acid (claim 29), the specification discloses one or both cysteine residue are replaced with serine in SEQ ID NO: 77 (LGEFSCSSHDCNA) in just the light chain CDR3  (CDRL3) in rabbit Ab 4447 that binds to human CD79b, see p. 77.  The specification discloses cysteine residue in SEQ ID NO: 98 (GFSFSSSYYMC) in heavy chain CDR1 (CDRH1) and SEQ ID NO: 99 (CIYTGSSGDTYYASWAKG) in heavy chain CDR2 are replaced with serine in rabbit antibody 4120 that binds to human CD22.  Likewise, the cysteine in SEQ ID NO: 108, 109 and 110 of heavy chain CDRs 1-3 of rabbit antibody A4126 are replaced with serine, see p. 79. 

Regarding one or more aspartic acid isomerization sites and/or asparagine deamidation sites and/or glycosylation sites has been removed by substituting any one or more amino acids in any one or more CDRs (claim 30), the specification discloses the motif DG in SEQ ID NO: 87 (QGGGSGGDGIA) in just the light chain CDR3 (CDRL3) of rabbit Ab 4450 that binds to human CD79b to be substituted for EG, DA or DS, see p. 77.  The specification further discloses the “DS” is substituted for EA, DA or DT, and the “DG” is substituted for EG, EA, EG or EA, see p. 80.  The NS” in SEQ ID NO: 139, 140, 149 is substituted for NA or NT, see p. 82.
However, the specification does not describe any one or more aspartic acid isomerization sites and/or asparagine deamidation sites and/or glycosylation sites to be substituted for any one or more amino acids in any one or more CDRs acid still maintains antigen binding to human CD22 and human CD79b.
As such, the application at best describes a roadmap for producing various combinations of substitutions and then determining which actually function as claimed. See Novozymes A/S v. DuPont Nutrition Biosciences. 107 USPQ2d 1457 (Fed. Cir. 2013). In Novozymes the court held that the problem is that “the specification failed to inform the reader which member of that group was the right one.” See Abbvie Deutschland Gmbh & Co KG, Abbvie Bioresearch Center, Inc., and Abbvie Biotechnology, Ltd., v. Janssen Biotech In. And Centocor Biologics, LLC, Case No. 2013-1338 and 2013-1346, C.A.Fed. ('Abbvie”). Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); Thus, one of skill in the art would conclude that the specification fails to provide adequate written Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. Thus, the specification fails to describe these DNA sequences.
Finally, possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”) As such, the specification merely asks one of skill in the art to come up with the structure of the claimed multispecific antibody.
Therefore, only multispecific molecule as set forth in claims 1, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112, first paragraph.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115). Applicant is referred to www.UPSTO.gov.

Claims 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for multispecific molecule as set forth in claims 1, 5-10, 27 and 32, does not reasonably provide enablement for the multispecific molecule as set forth in claims 28-30. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 28 encompasses any multispecific molecule comprising a binding domain specific to human antigen CD22 and a binding domain specific to human antigen CD79b, 
wherein the binding domain specific to human CD22 comprises:
3 heavy chain CDRs comprising SEQ ID NO: 98 for CDRH1. SEQ ID NO: 99 for CDRH2 and SEQ ID NO: 100 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 95 for CDRL1. SEQ ID NO: 96 for CDRL2 and SEQ ID NO: 97 for CDRL3; or
3 heavy chain CDRs comprising SEQ ID NO: 108 for CDRH1. SEQ ID NO: 109 for CDRH2 and SEQ ID NO: 110 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 105 for CDRL1. SEQ ID NO: 106 for CDRL2 and SEQ ID NO: 107 for CDRL3; or

3 heavy chain CDRs comprising SEQ ID NO: 148 for CDRH1. SEQ ID NO: 149 for CDRH2 and SEQ ID NO: 150 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 145 for CDRL1. SEQ ID NO: 146 for CDRL2 and SEQ ID NO: 147 for CDRL3; and
wherein the binding domain specific to human antigen CD79 comprises:
3 heavy chain CDRs comprising SEQ ID NO: 78 for CDRH1. SEQ ID NO: 79 for CDRH2 and SEQ ID NO: 80 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 75 for CDRL1. SEQ ID NO: 76 for CDRL2 and SEQ ID NO: 77 for CDRL3; or
heavy chain CDRs comprising SEQ ID NO: 88 for CDRH1. SEQ ID NO: 89 for CDRH2. and SEQ ID NO: 90 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 85 for CDRL1. SEQ ID NO: 86 for CDRL2 and SEQ ID NO: 87 for CDRL3 in which any one or more amino acids in any one or more CDRs have been substituted with another amino acid.
Claim 28 encompasses the multispecific molecule according to claim 28 wherein one or more cysteine residues has been substituted with another amino acid.
Claim 30 encompasses the multispecific molecule according to claim 28 wherein one or more aspartic acid isomerisation sites and/or asparagine deamidation sites and/or glycosylation sites has been removed by substituting one or more amino acids in one or more CDRs.
The specification discloses multispecific molecule comprising  a binding domain specific to human antigen CD22 and a binding domain specific to human antigen CD79b as set forth in claim 1.
Regarding multispecific molecule in which any one or more amino acids in any one or more CDRs have been substituted with another amino acid (claim 28), the specification does not teach which one or more amino acids within any one or more CDRs of the heavy and light chain of CD22 binding domain and the CD79 binding domain to be substituted and still maintains antigens binding to human CD22 and human CD79b.  

Other than cysteine for serine substitution in the particular CDRs, there are no objective evidences that replacing one or more cystine residues for any amino acid (non-conserve substitutions) still maintains antigen binding to human CD22 and human CD79b.
Regarding one or more aspartic acid isomerization sites and/or asparagine deamidation sites and/or glycosylation sites has been removed by substituting any one or more amino acids in any one or more CDRs (claim 30), the specification discloses the motif DG in SEQ ID NO: 87 (QGGGSGGDGIA) in just the light chain CDR3 (CDRL3) of rabbit Ab 4450 that binds to human CD79b to be substituted for EG, DA or DS, see p. 77.  The specification further discloses the “DS” is substituted for EA, DA or DT, and the “DG” is substituted for EG, EA, EG or EA, see p. 80.  The NS” in SEQ ID NO: 139, 140, 149 is substituted for NA or NT, see p. 82.
However, the specification does not teach any one or more aspartic acid isomerization sites and/or asparagine deamidation sites and/or glycosylation sites to be substituted for any one or more amino acids in any one or more CDRs acid still maintains antigen binding to human CD22 and human CD79b.
The state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (PNAS 79: 1979-1983 (1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.

In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen binding, see e.g., see entire document, including Table I.
As another example, Chen et al. (EMBO J., 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. 
There are insufficient working examples.  One of skill in the art cannot predict which substitutions in all CDRs of the human CD22 binding domain and the human CD79b binding domain has the claimed binding functions
As such, one skilled in the art cannot practice the invention with a reasonable expectation of success without undue experimentation.
As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”
In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Thus, in . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
s 1, 5-10, 27, 28-29, 31 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,370,447.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
The issued claim 1 is drawn to a multispecific molecule comprising a binding domain specific to human antigen CD22 and a binding domain specific to human antigen CD79b, wherein the binding domain specific to human antigen CD22 comprises 3 heavy chain CDRs comprising SEQ ID NO: 128 for CDRH1, SEQ ID NO: 129 for CDRH2 and SEQ ID NO: 130 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 125 for CDRL1, SEQ ID NO: 126 for CDRL2 and SEQ ID NO: 127 for CDRL3; or comprises 3 heavy chain CDRs comprising SEQ ID NO: 138 for CDRH1, SEQ ID NO: 139 wherein the Cys has been replaced by Ser for CDRH2 and SEQ ID NO: 140 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 135 for CDRL1, SEQ ID NO: 136 for CDRL2 and SEQ ID NO: 137 for CDRL3; and wherein the binding domain specific to human CD79b comprises the same 3 heavy chain CDRs comprising specific for CD79b and comprises 3 heavy chain CDRs comprising SEQ ID NO: 78 for CDRH1, SEQ ID NO: 79 for CDRH2 and SEQ ID NO: 80 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 75 for CDRL1, SEQ ID NO: 76 for CDRL2 and SEQ ID NO: 77 for CDRL3; or 3 heavy chain CDRs comprising SEQ ID NO: 78 for CDRH1, SEQ ID NO: 79 for CDRH2 and SEQ ID NO: 80 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 85 for CDRL1, SEQ ID NO: 86 for CDRL2 and SEQ ID NO: 87 for CDRL3; or 3 heavy chain CDRs comprising SEQ ID NO: 88 for CDRH1, SEQ ID NO: 89 for CDRH2 and SEQ ID NO: 90 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 85 for CDRL1, SEQ ID NO: 86 for CDRL2 and SEQ ID NO: 87 for CDRL3; or 3 heavy chain CDRs comprising SEQ ID NO: 88 for CDRH1, SEQ ID NO: 89 for CDRH2 and SEQ ID NO: 90 for CDRH3 and 3 light chain CDRs comprising SEQ ID NO: 75 for CDRL1, SEQ ID NO: 76 for CDRL2 and SEQ ID NO: 77 for CDRL3, whereas instant claims 28 and 29 are generic with respect to one or more amino acids in one or more CDRs have been substituted with another amino acid, such as one or more cysteine residues have been substituted with another amino acid. 

US-15-326-501A-93

  Query Match             83.2%;  Score 210.5;  DB 1;  Length 124;
  Best Local Similarity   49.4%;  
  Matches   44;  Conservative    0;  Mismatches    0;  Indels   45;  Gaps    2;

Qy          1 GFSFSSSYYMC--------------CIYTGSSGDTYYASWAKG----------------- 29
              |||||||||||              ||||||||||||||||||                 
Db         25 GFSFSSSYYMCWVRQSPGKGLEWIACIYTGSSGDTYYASWAKGRFTISKTSSTTVSLQMT 84

Qy         30 --------------GPYVGYGYDLQYLYL 44
                            |||||||||||||||
Db         85 SLTAADTATYFCARGPYVGYGYDLQYLYL 113


and a light chain of SEQ ID NO: 93, which comprises CDR1, CDR2 and CDR3 comprising SEQ ID NO: 95, 96 and 97, respectively, see sequence alignment below:
US-15-326-501A-91

  Query Match             71.2%;  Score 107.5;  DB 1;  Length 111;
  Best Local Similarity   39.7%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 QASQSISTALA---------------GASTLAS--------------------------- 18
              |||||||||||               |||||||                           
Db         24 QASQSISTALAWYQQKPGQRPKLLIYGASTLASGVSSRFKGSGSGTEFTLTISDLECADA 83

Qy         19 -----QSYYGTSSGGSWA 31
                   |||||||||||||
Db         84 ATYYCQSYYGTSSGGSWA 101

The binding domain specific to human CD79b comprises a heavy chain of SEQ ID NO: 73, which comprises the claimed heavy chain CDR1, CDR2, and CDR3 comprising SEQ ID NO: 78, 79 and 80, respectively, see sequence alignment below:
US-15-326-501A-73

  Query Match             83.2%;  Score 208;  DB 1;  Length 123;
  Best Local Similarity   50.0%;  


Qy          1 GFSLSNYAVS--------------IIYIETGTTWYANWAKG------------------- 27
              ||||||||||              |||||||||||||||||                   
Db         25 GFSLSNYAVSWVRQAPGEGLEWIGIIYIETGTTWYANWAKGRFTISKTSTTVDLTITSPS 84

Qy         28 -----------EPYEPYDDSNIYYGMDP 44
                         |||||||||||||||||
Db         85 TEDTATYFCAREPYEPYDDSNIYYGMDP 112

 and a light chain of SEQ ID NO: 71, which comprises CDR1, CDR2 and CDR3 comprising SEQ ID NO: 75, 76 and 77, respectively, see sequence alignment below:
US-15-326-501A-71

  Query Match             73.6%;  Score 121.5;  DB 1;  Length 113;
  Best Local Similarity   41.2%;  
  Matches   33;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 QASQSVVSGNYLA---------------SASTLAS------------------------- 20
              |||||||||||||               |||||||                         
Db         24 QASQSVVSGNYLAWLQQKPGQPPKQLIHSASTLASGVSSRFSGSGSGTQFTLTISGVQCE 83

Qy         21 -------LGEFSCSSHDCNA 33
                     |||||||||||||
Db         84 DAATYYCLGEFSCSSHDCNA 103

Issued claim 2 encompasses the multispecific molecule according to claim 1, wherein the molecule is bispecific, see instant claim 5.
Issued claim 3 encompasses the multispecific molecule according to claim 1, wherein the molecule is a fusion protein, see instant claim 6. 
Issued claim 4 encompasses the multispecific molecule according to claim 1, wherein the molecule format is selected from diabody, scdiabody, triabody, tandem scFv, FabFv, Fab'Fv, FabdsFv, Fab-scFv, Fab-dsscFv, Fab-(dsscFv).sub.2, diFab, diFab', tribody, tandem scFv-Fc, scFv-Fc-scFv, scdiabody-Fc, scdiabody-CH3, Ig-scFv, scFv-Ig, V-Ig, Ig-V, Duobody and DVD-Ig, see instant claim 7. 
Issued claim 5 encompasses the multispecific molecule according to claim 1, wherein each binding domain is monospecific, see instant claim 8. 

Issued claim 7 encompasses the multispecific molecule according to claim 1, wherein the binding domain which is specific to CD22 and the binding domain which is specific to CD79a and CD79b are independently selected from a Fab, scFv, Fv, dsFv and dsscFv, see instant claim 10. 
Issued claim 8 encompasses the multispecific molecule according to claim 1, in which the binding domains are humanized, see instant claim 27.
Issued claim 9 encompasses the  multispecific molecule according to claim 1, which further comprises a binding domain specific to serum albumin, see instant claim 31. 
Issued claim 10 encompasses a composition comprising one or more multispecific molecules as defined in claim 1 and a pharmaceutically acceptable excipient, diluent or carrier, see instant claim 32. 
Thus, claims under examination (generic) are anticipated by patent claim (species).  

Claims 1, 5, 7-10, 27, 31-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 6-12 of U.S. Patent No. 10,618,957.  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claims anticipate the issued claims as explained below:
The issued claim 1 encompasses an antibody molecule comprising a binding domain specific to human CD79b wherein the binding domain comprises a heavy chain variable domain (VH), wherein the VH comprises: a CDRH1 of SEQ ID NO:8 or 11, a CDRH2 of SEQ ID NO:9 or 12, a CDHR3 of EPYEPYDDSNIYYGMDP (SEQ ID NO: 3) or DAGHSDVDVLDI (SEQ ID NO: 4), and a light chain variable domain (VL), wherein the light chain variable domain (VL) comprises: a CDRL1 of SEQ ID NO:13 or 19; a CDRL2 of SEQ ID NO:14 or 20; a CDRL3 independently selected from the group consisting of SEQ ID NO: 15, 16, 17, 18, 21, 22, 23 and 24. 

The reference light chain comprises CDR1, CDR2 and CDR3 of SEQ ID NO:19, 20 and 21, respectively, which are identical to instant light chain comprises CDR1, CDR2 and CDR3 of SEQ ID NO:75, 76 and 77, respectively. 
Issued claim 8 encompasses antibody according to claim 6 further comprises a binding domain which is specific to CD22 generically, whereas instant claim 1 is limited to the particular six CDRs (species).  Thus, instant claims (Species) anticipate the genus patent claims.   
Issued claim 3 encompasses the antibody molecule according claim 1, wherein VH and VL are humanized, see instant claim 27. 
Issued claim 6 encompasses the antibody molecule according to claim 1, wherein the antibody is: a. a full length antibody or b. a scFv, Fv, Fab or Fab'fragment, see instant claim 7.
Issued claim 7 encompasses the antibody molecule according to claim 1, wherein the molecule format is selected from diabody, scdiabody, triabody, tandem scFv, FabFv, Fab'Fv, FabdsFv, Fab-scFv, Fab-dsscFv, Fab-(dsscFv).sub.2 diFab, diFab', tribody, tandem scFv-Fc, scFv-Fc-scFv, scdiabody-Fc, scdiabody-CH3, Ig-scFv, scFv-Ig, V-Ig and Ig-V, see instant claim 7.
Issued claim 9 encompasses the antibody molecule according to claim 8 wherein each binding domain is monospecific, see instant claim 8. 
Issued claim 10 encompasses the antibody molecule according to claim 8 wherein: a. the bispecific or trispecific molecule comprises no more than one binding domain which is specific to CD22 and no more than one binding domain which is specific to CD79b; or b. the binding domain which is specific to CD22 and the binding domain which is specific to CD79b are independently selected from a Fab, scFv, Fv, dsFv and dsscFv, see instant claim 1 and 7.
Issued claim 11 encompasses the antibody molecule according to claim 1 in which one or more binding domains are humanized, see instant claim 27.

Claim 32 is included as the issued patent also teaches composition, see abstract, in particular. 
Thus, instant claims (species) anticipate the genus patent claims.   

Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644